Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 17-21, 24, 25 and 28-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is still not directed to the claimed invention.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-21, 24, 25 and 28-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 17 and 34, the phrase, “a sensing element within a fluid pathway” is unclear as to how the sensing element is within the pathway. There is no clear explanation of the sensing element, from the plurality of sensing elements disclosed, that are provided within the pathway. The disclosure only refers that the pressure sensors are fluidly connected, that can be in openings formed in the wall of the conduit but not extending into the pathway as claimed and thus it is confusing. 
Regarding claim 25, it is not clear as to how the solenoid valve can be continuously adjusted to a range of openings when it is known that solenoid valves only operate in an ON/OFF position unless it is a proportional solenoid valve.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19-21, 24, 25, 28, 29, 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Monkowski et al. (2017/0010625) (hereinafter Monkowski).
Regarding claims 17, 19 and 29 Monkowski teaches mass flow control apparatus (Fig. 1) comprising: a control module (120) configured to receive a first set point flow rate for delivering a fluid delivery to a tool (Fig. 5, para 0045); a sensing element (106, 112) within a fluid pathway of the mass flow control apparatus to measure pressure (P1, P2) across a flow restrictor (110); a control valve (108) to adjust control the pressure such that a pressure drop across the flow restrictor yields a flow rate that is equal to the first set point flow rate. While, Monkowski teaches a control valve to adjust the flow, does not explicitly teach the control valve being a solenoid valve, however, a solenoid valve is nothing more than an ON/OFF valve that would turn the flow on or off as necessary, while the control valve as taught by Monkowski is a controllable valve having a controllable restriction. This control valve clearly functions as proportional valve.
Regarding claim 20, Monkowski teaches the solenoid valve is configured to adjust the pressure to the flow restrictor such that the pressure drop across the flow restrictor yields a flow rate that is equal to a second set point flow rate (para 0006, 0045).
Regarding claim 21, Monkowski teaches the solenoid valve is adjusted until the second set point flow rate is achieved (para 0045, Fig. 5).

Regarding claim 28, Monkowski teaches the flow restrictor is chosen from a group consisting of an orifice (para 0008-0009), a nozzle, a porous sintered metal element, laminar flow structures and tubes.
Regarding claim 38, Monkowski teaches the control module determines that a pressure drop across the flow restrictor, however, does not indicate that the pressure drop is sub-critical based on the measurement. It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the pressure drop to be indicated as sub-critical since such determination based on an individual on how to read the measurements.
Regarding claim 40, the solenoid valve is a single valve that comprises both a proportional valve and a shut-off valve (inherent feature as the control valve is being operated to provide accurate and repeatable mapping between its positions); and as to the solenoid valve being configured to close an inlet supply to perform a rate of decay measurement, would be obvious to determine the pressure in the flow path where in a case of leakage it would provide a decaying pressure measurement.
Claims 34-37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Monkowski in view of Somani (9,454,158).
Regarding claim 34, Monkowski teaches a mass flow control apparatus (Fig. 1) comprising: a control module (120) configured to receive a first set point flow rate for delivering a fluid delivery to a tool (Fig. 5, para 0045); a sensing element (106, 112) within a fluid pathway of the mass flow control apparatus controller to measure pressure (P1, P2) across a flow restrictor (110); a control valve (108) to control the pressure to the flow restrictor such that a 
Regarding claim 35, Somani teaches a temperature sensor (126) for measuring a temperature of a fluid.
Regarding claim 36, Monkowski teaches the control module is configured to enable additional self-calibration processes, change a system parameter, and store results (para 0044).
Regarding claim 37, Somani teaches an additional pressure sensing element to measure supply pressure to the mass flow control apparatus (Fig. 4).
Regarding claim 39, Monkowski does not teach the solenoid valve being upstream from the flow restrictor. Somani teaches a control valve (36) upstream of the flow restrictor. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the control valve at the upstream of the flow restrictor as it would be nothing more than an obvious variant that would function the same, that is to control the pressure.
Claims 18 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Monkowski in view of Yasuda et al. (2010/0229967) (hereinafter Yasuda).
Regarding claims 18 and 30, Monkowski does not teach a reference volume configured to verify an actual flow rate by closing a fluid flow and measuring a pressure in the reference volume. Yasuda teaches a reference volume configured to verify an actual flow rate by closing a fluid flow and measuring a pressure in the reference volume (Fig. 5, 7, Para 0042-0044). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a reference volume to verify the actual flow rate since such an arrangement would provide actual flow determination thus verifying the normality of the mass flow controller.
Regarding claim 31, Yasuda teaches a reference volume portion located upstream from the solenoid valve.
Allowable Subject Matter
Claims 32 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts made available fail to teach or fairly suggest a mass flow control apparatus including 
the sensing apparatus configured to measure the pressure of the fluid in a reference volume portion while the solenoid valve is closed or while the shut-off valve is closed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        2/25/2022